Citation Nr: 0828342	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  97-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1957 to February 
1960.  He was born in 1938.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the zero percent evaluation for 
bilateral pes planus and continued a 10 percent evaluation 
for lumbar strain. 

In an August 2003 statement, the veteran withdrew his appeal 
for a higher rating for lumbar strain, and that issue is no 
longer part of the current appeal.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).

In an October 2003 statement, the veteran wrote, "I cannot 
work because of my feet".  This is considered as potentially 
a claim for individual unemployability due to service 
connected disability (TDIU), and it is referred to the RO for 
appropriate action.

In a decision by the Board in July 2004, an increased 
(compensable) rating was denied for bilateral pes planus.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion, the 
parties requested remand of the decision; the Court vacated 
the Board decision of July 2004 and remanded the case for 
specific development.

Accordingly, the case was in turn remanded by the Board in 
April 2007.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.

REMAND

The veteran was treated extensively during service for flat 
feet (pes planus).  At the time of the initial grant in 1960, 
the disability was asymptomatic.

In January 1997, the veteran filed a claim for an increase in 
his rating, claiming that his pes planus had become worse.  
VA outpatient treatment records from August 1996 show that he 
had pain on use and walking.  On physical examination he was 
tender over the great toe.

On VA examination in March 1997, the veteran complained of 
pain in his feet which was getting worse progressively.  He 
had undergone no procedures for his feet, and was treating 
himself with Tylenol.  He had flat arches of both feet on 
examination, and walked with a slight limp on his right foot.  
Examination also revealed slight swelling and slight 
tenderness over the metatarsal phalangeal joint of the right 
big toe.  X-rays showed no evidence of bony or joint 
abnormalities.  The diagnosis was pes planus, bilateral, and 
a hammer toe deformity on the 2nd toe of the right foot.

In a July 1998 personal hearing before a Hearing Officer at 
the VARO, the veteran testified that he had pain in his feet 
after 2 or 3 hours of standing and could not stand longer 
than 3 or 4 hours at a time.

On VA examination in February 1999, the veteran stated that 
he had had increasing pain in his feet over the last three 
years which forced his retirement as a postal worker.  He 
would soak his feet in the evening with some relief.  His 
entire foot hurt but he would experience more discomfort on 
the medial portion of both feet.  Examination revealed a 
callous between the 1st and 2nd toes of the right foot.  The 
assessment was plantar foot pain, etiology unclear, currently 
resulting in significant limited ability to perform gainful 
employment.

In July 2000, the veteran underwent surgery on his right foot 
to remove a plantar wart.  Subsequent VA treatment records 
show occasional complaints of foot pain.  In July 2002, he 
had moderate tenderness along the bottom of the feet which 
the examiner opined was secondary to his peripheral 
neuropathy and plantar fasciitis. 

On VA examination in July 2003, clinical evaluation showed 
both feet flat, with toes in normal alignment.  X-rays showed 
severe arthritis at the 1st and 2nd metatarsophalangeal (MTP) 
joints.  The diagnosis was flatfoot with severe arthritis at 
the 1st and 2nd MTP joints.

The Court (specifically endorsing the Joint Motion) 
identified a lack of clarity as to whether the veteran's foot 
arthritis was due to his pes planus, and thus found the above 
cited examination inadequate.  It was further noted that once 
an opinion was been solicited as to whether there is such a 
secondary relationship, if the reply were to be in the 
affirmative and service connection were established, then 
consideration should be given to whether a separate 
compensable rating is also warranted for the arthritis.

In this regard, the Board notes that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  The above regulation has 
been amended recently, to conform with the Allen decision, 
supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b) (2007)).  

Pursuant to the Board remand of the case in 2007, a VA 
examination was initially scheduled.  It was noted that the 
veteran has specifically indicated that he was hindered in 
going to a given facility because of the nature of his 
significant respiratory problems and the fact that he is 
required to drag an oxygen tank behind him, etc., and asked 
that some modicum of consideration be given to that problem 
in scheduling his foot examination.  

Since then, some VA outpatient records have been obtained and 
included in the file.  

However, for reasons that are not entirely clear, the 
scheduled VA examination was not undertaken and appears to 
have been cancelled; a notation was made in the SSOC that 
there was a May 2008 note that he could or would not report 
for the examination; and the case was sent back to the Board.

The veteran's representative has provided a persuasive 
Written Brief Presentation, dated August 7, 2008, in his 
behalf which relates to the problems encountered in his not 
having had the examination mandated now by both the Court and 
the Board.  

When remand orders are not complied (in this as required by 
both Court and Board actions), the Board has no option but to 
return the case to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 270-271(1998).

Moreover, in the interim, the Court has recently issued a 
precedent decision in which mandates are delineated as to how 
an appellant must be fully and comprehensively informed as to 
potential applicable regulations in increased ratings cases, 
as well as mandatory notice requirements.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(a)  Contact the veteran and request any new 
evidence which he can furnish or identify with 
regard to an association between any other 
foot disability and pes planus, and assist him 
as required in obtaining such evidence for the 
record.

(b)  Up-to-date VA outpatient records relating 
to his feet should be acquired and attached to 
the claims file.

2.  Then schedule the veteran for a VA 
examination, 

(a)  either concurrent with other appointments 
he may have at the VA facility including for 
his respiratory problems; or 

(b)  at a facility, time, and location to 
which he had reasonable access and with 
consideration for the exigencies of his 
overall health concerns.  

3.  This scheduling should be undertaken with 
coordination (synchronization as stated by the 
representative) between the veteran and his 
representative.  On the other hand, however, the 
veteran is notified that it is his responsibility 
to report for any scheduled examinations and to 
cooperate in the development of the case and that 
the consequences of failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. § 3.655.

(a)  The examination should seek to determine 
the exact nature of the disability and 
functional incapacitation caused by his pes 
planus.  The examiner must have the claims 
file available for review, to include the 
Board and Court documentation.  The examiner 
should address the following questions:  

(b)  With reference to the rating criteria at 
38 C.F.R. § 4.71a, Diagnostic Code 5276, what 
are the disabling symptoms of the veteran's 
service-connected pes planus?

(c)  With regard to any disorder of the feet 
other than pes planus, is it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran has 
any additional foot disability, to include 
arthritis, which is proximately due to, 
aggravated by, the result of the service-
connected pes planus, beyond natural progress, 
or is such an etiological relationship 
unlikely (i.e., less than a 50-50 
probability)?

(d)  If the veteran's arthritis of the feet is 
felt to be due to a cause other than the pes 
planus, it would be helpful to have this 
discussed in detail.

3.  The case should then be reviewed by the VARO, 
and if the decision remains adverse, a SSOC 
should be issued and the veteran and his 
representative should be afforded a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
review.  The veteran need do nothing further 
until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

